office_of_chief_counsel internal_revenue_service memorandum number release date cc ita lfnolanii pref-127815-09 uilc date date to grant e gabriel motor_vehicle industry counsel lmsb area detroit michigan from jeffery g mitchell branch chief branch income_tax accounting subject chief_counsel_advice on the acceleration of a sec_481 adjustment this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent questions if an automobile dealer that loses one of its five dealer franchises franchises properly obtains automatic consent to terminate its election to use the last-in_first-out lifo_method for the dollar-value_pool that includes only the new vehicles sold under that lost franchise must the taxpayer accelerate the corresponding sec_481 adjustment because its ending inventories for the year_of_change do not include any of those new vehicles is the answer to question the same if the automobile dealer loses its only franchise but still operates the remaining portions of its trade_or_business if the automobile dealer maintains one pool for all new vehicles may the automobile dealer change from the lifo_method for only the vehicles sold under the lost franchise pref-127815-09 conclusions no the automobile dealer must include only one-fourth of the sec_481 adjustment in the taxable_income of each year of the four taxable years that begin with the year_of_change four-year adjustment period yes the automobile dealer may not change its method_of_accounting for some of the vehicles that are within the scope of a single dollar-value_pool however the automobile dealer may either change from the lifo_method for its single dollar- value pool that includes all new vehicles or change its dollar-value pooling_method to a method of pooling based on vehicles sold under each franchise and change from the lifo_method for the dollar-value_pool that includes only the vehicles sold under the lost franchise facts situation in an automobile dealer taxpayer obtained a franchise to sell new pontiac-brand vehicles pontiacs at taxpayer’s dealership taxpayer also sells used vehicles and new automotive parts and accessories in addition taxpayer’s service_department provides vehicle maintenance and repair service for customers as well as for used vehicles acquired for resale taxpayer has treated all these activities as a single trade_or_business since taxpayer obtained its pontiac franchise between and taxpayer expanded its single trade_or_business as it obtained the following franchises new ford-brand vehicles fords new chevrolet-brand vehicles chevys new toyota-brand vehicles toyotas and new honda-brand vehicles hondas effective for the taxable_year ending date taxpayer elected to use the dollar-value lifo_method for all inventories and to maintain multiple pools based on the vehicles sold under each franchise thus taxpayer maintains five dollar- value lifo pools pontiacs fords chevys toyotas and hondas on date taxpayer’s lifo reserve attributable to each pool was dollar_figurex dollar_figurex total on date taxpayer lost its pontiac franchise and quickly liquidated its inventories of new pontiacs taxpayer did not have any new pontiacs in ending inventories on date despite the loss of its pontiac franchise taxpayer still sells fords chevys toyotas and hondas and still operates the other activities of its trade_or_business ie selling used vehicles selling vehicle parts and accessories and servicing and repairing vehicles in march of taxpayer decided it wants to cease using the lifo_method and to begin using the specific_identification_method for new pontiacs effective for the pref-127815-09 taxable_year ending date year_of_change from reading revproc_2008_52 2008_36_irb_587 taxpayer determined that it can obtain automatic consent to change its inventory-identification method from the lifo_method to another permissible inventory_method for one or more dollar-value pools see sec_22 a of the appendix of revproc_2008_52 i r b pincite taxpayer also determined that the sec_481 adjustment attributable to a change from the lifo_method to the specific_identification_method is dollar_figurex a positive amount see section dollar_figure of revproc_2008_52 i r b pincite finally taxpayer determined that one-fourth of the sec_481 adjustment dollar_figurex must be included in the taxable_income of each year of the four-year adjustment period see sec_5 of revproc_2008_52 i r b pincite on date taxpayer carefully completed and signed a form_3115 application_for change in accounting_method and attached that copy to its timely filed original federal_income_tax return for the year_of_change on the same day taxpayer mailed a duplicate copy to the national_office see section a of revproc_2008_52 taxpayer computed its taxable_income for the year_of_change using the new method for pontiac vehicles and included one-fourth of the sec_481 adjustment in the taxable_income computation on its timely filed original federal_income_tax return for the year_of_change upon examining that return the revenue_agent questions whether taxpayer’s inclusion of only one-fourth of the sec_481 adjustment in the taxable_income of the year_of_change was proper given the fact that taxpayer’s inventories on date contained no pontiacs subject_to the new method stated differently the revenue_agent wants to know whether taxpayer must accelerate the reporting of the sec_481 adjustment and thus must include the entire amount of the adjustment in the taxable_income of the year_of_change situation the facts are the same as situation except that taxpayer never acquires the ford chevy toyota and honda franchises after losing the pontiac franchise taxpayer continues to operate the remaining activities of its trade_or_business ie selling used vehicles selling automotive parts and merchandise servicing and repairing vehicles in situation the facts are the same as situation except that effective for the taxable_year ending date taxpayer elected to use the vehicle-pooling method for all new vehicles see revproc_2008_23 2008_12_irb_664 on date the lifo reserve attributable to the single pool was dollar_figurex if taxpayer used its lifo_method for the taxable_year ending date the lifo reserve would be reduced by dollar_figurex as a result of having no pontiac vehicles in ending inventory pref-127815-09 law analysis law sec_446 of the internal_revenue_code provides in relevant part that a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary sec_481 provides that in computing the taxpayer's taxable_income for any taxable_year year_of_the_change if such computation is under a method_of_accounting different from the method under which the taxpayer's taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer sec_481 provides that in the case of any change described in sec_481 the taxpayer may in such manner and subject_to such conditions as the secretary may by regulations prescribe take the adjustments required by sec_481 into account in computing the tax imposed by this chapter for the taxable_year or years permitted under such regulations sec_1_446-1 of the income_tax regulations explains how a taxpayer may secure the commissioner’s consent to change a method_of_accounting in relevant part the regulation generally requires the taxpayer to compute a sec_481 adjustment to prevent the omission or duplication of income sec_1_481-1 and sec_1_481-4 provide guidance concerning sec_481 adjustments revproc_97_27 provides procedures concerning method changes that require the commissioner’s advance consent section dollar_figure of revproc_97_27 requires shortened or accelerated adjustment periods for the sec_481 adjustments of three categories of taxpayers taxpayers who elect to accelerate under the de_minimis_rule taxpayers classified as cooperatives under sec_1381 and taxpayers that cease to engage in the trade_or_business before the adjustment period ends revproc_2008_52 provides procedures concerning automatic method changes section dollar_figure of revproc_2008_52 provides in relevant part that sec_481 requires those adjustments necessary to prevent amounts from being duplicated or omitted to be taken into account when the taxpayer's taxable_income is computed under a method_of_accounting different from the method used to compute taxable_income for the preceding_taxable_year when there is a change in method_of_accounting to which sec_481 is applied income for the taxable_year preceding the year_of_change must be determined under the method_of_accounting that was then employed and income for the year_of_change and the following taxable years must be determined under the new method of pref-127815-09 accounting as if the new method had always been used sec_5 of revproc_2008_52 provides that except as otherwise provided in sec_5 of revproc_2008_52 in the appendix of revproc_2008_52 or in other guidance published in the irb the sec_481 adjustment period is four taxable years for a net positive sec_481 adjustment for an accounting_method change and one taxable_year for a net negative sec_481 adjustment for an accounting_method change sec_5 of revproc_2008_52 requires shortened or accelerated adjustment periods for the sec_481 adjustments of three categories of taxpayers taxpayers who elect to accelerate under the de_minimis_rule taxpayers classified as cooperatives under sec_1381 and taxpayers that cease to engage in the trade_or_business before the adjustment period ends sec_22 a of the appendix of revproc_2008_52 applies to a taxpayer that wants to change from the lifo_method for all its lifo inventory or for one or more dollar-value pools and that changes to a permitted method or methods as determined in sec_22 b of this appendix sec_22 b of the appendix of revproc_2008_52 provides in relevant part that a taxpayer may change to one or more non-lifo inventory methods for the lifo_inventories that are the subject of this accounting_method change but only if the selected non-lifo inventory_method is a permitted method for the inventory goods to which it will be applied for purposes of section dollar_figure of this appendix an inventory_method identification or valuation or both is a permitted method if it is specifically permitted by the code the regulations a decision by the united_states supreme court a revenue_ruling a revenue_procedure or other guidance published in the irb for the inventory goods and if the taxpayer is neither prohibited from using that method nor required to use a different inventory_method for those inventory goods revproc_2008_23 authorizes a reseller of cars and light-duty trucks to use the vehicle-pooling method under this method the reseller assigns all new cars and new light-duty trucks to one pool and assigns all used cars and used light-duty trucks to a second pool analysis in situation taxpayer is required to include only one-fourth of the sec_481 adjustment in the taxable_income of the year_of_change taxpayer properly obtained automatic consent under revproc_2008_52 to change from the lifo_method to the specific_identification_method for new pontiacs thus the terms and conditions of revproc_2008_52 apply to this case sec_5 of revproc_2008_52 does not require the acceleration of a sec_481 adjustment attributable to a change in inventory_method when there is no ending inventory of the goods for which the change was made thus taxpayer may continue to spread the sec_481 adjustment over the four- year period in accordance with revproc_2008_52 previous revenue procedures governing inventory-accounting method changes would have required the acceleration of the sec_481 adjustment when a taxpayer changed from the lifo_method for the pref-127815-09 in situation taxpayer is required to include only one-fourth of the sec_481 adjustment in the taxable_income of the year_of_change the rationale applicable to situation applies here too however if taxpayer actually ceases to engage in this trade of business or terminates its existence the acceleration rules of sec_5 c of revproc_2008_52 will apply and will likely require taxpayer to include any remaining sec_481 adjustment in the taxable_income of the taxable_year that includes the cessation or termination in situation taxpayer uses a single dollar-value_pool to account for all of its lifo_inventories taxpayer may not change from the lifo_method for some of the goods properly includible in a single dollar-value_pool taxpayer may change from the lifo_method for the entire dollar-value_pool under revproc_2008_52 alternatively taxpayer may change its pooling_method to a method of pooling based on the vehicles sold under each franchise pursuant to revproc_97_27 by filing a form_3115 before the end of its taxable_year and change from the lifo_method for the dollar-value_pool that includes vehicles sold under the pontiac franchise by filing a form_3115 pursuant to revproc_2008_52 goods in a dollar-value_pool and had none of those goods in ending inventory see section dollar_figure of revproc_84_74 1984_2_cb_736 and section of revproc_92_20 1992_1_cb_685 this acceleration condition is not included in revproc_97_27 or in revproc_2008_52
